Filed by Cooper Industries plc pursuant to Rule 425 under the Securities Act of 1933 and deemed filed pursuant to Rule 14a-6 under the Securities Exchange Act of 1934 Subject Company: Cooper Industries plc; Eaton Corporation Filer’s SEC File No.: 1-31330 Date: September 19, 2012 Date September 19, 2012 For Release Immediately Contact Gary Klasen, Eaton, (216) 523-4736 David Barta, Cooper, (713) 209-8478 Donald Bullock, Eaton, (216) 523-5127 Eaton and Cooper Announce the Sending of the Definitive Joint Proxy Statement/Prospectus CLEVELAND, OHIO and DUBLIN, IRELAND … Eaton Corporation (NYSE: ETN) and Cooper Industries plc (NYSE: CBE) announce, for purposes of the Irish Takeover Rules, that the definitive Joint Proxy Statement/Prospectus (comprising the definitive Scheme Document required under Irish law) is being sent as of today’s date to the shareholders of Eaton and Cooper. The definitive Joint Proxy Statement/Prospectus contains, among other things, information relating to the proposed acquisition of Cooper by Eaton through the formation of a new holding company incorporated in Ireland, the scheme of arrangement, and thetransactionagreement. The definitive Joint Proxy Statement/Prospectus sent to Eaton’s and Cooper’s shareholders, respectively, also containsnotices oftherelevant meetings of Eaton’s and Cooper'sshareholders, respectively, that have been scheduled in connection with the transaction. As previously announced, the shareholder meetings of both companies have been scheduled for October26, 2012. Eaton’s special meeting will be held at 3 p.m. Eastern time, at Eaton Center, located at 1111 Superior Avenue, Cleveland, Ohio. Both meetings of the Cooper shareholders will be held at the Chase Tower located at 600 Travis Street, Houston, Texas. The first meeting, which is convened by order of the Irish High Court, will be held at 11:00 a.m. Central time. Following this meeting, the extraordinary general meeting of Cooper shareholders will be held at 11:10 a.m. Central time (or, if later, as soon possible after the conclusion or adjournment of the first meeting). 1 Each company’s shareholders of record as of the close of business on September 13, 2012 are entitled to vote their shares. Shareholders may vote their shares by using a toll-free telephone number (+1-800-690-6903) or electronically over the Internet (www.proxyvote.com). Alternatively, shareholders may file their proxies, which will accompany the definitive Joint Proxy Statement/Prospectus, by marking, signing, dating and mailing the proxy cards in accordance with the instructions contained therein. The method by which shareholders vote does not limit their right to vote in person at the applicable special meeting. A copy of the definitive Joint Proxy Statement/Prospectus is also being sent to the holders of Cooper equity awards for information purposes only to meet Irish legal requirements. About Eaton Eaton is a diversified power management company with more than 100 years of experience providing energy-efficient solutions that help our customers effectively manage electrical, hydraulic and mechanical power. With 2011 revenues of $16.0 billion, Eaton is a global technology leader in electrical components, systems and services for power quality, distribution and control; hydraulics components, systems and services for industrial and mobile equipment; aerospace fuel, hydraulics and pneumatic systems for commercial and military use; and truck and automotive drivetrain and powertrain systems for performance, fuel economy and safety. Eaton has approximately 73,000 employees and sells products to customers in more than 150 countries. About Cooper Cooper is a diversified global manufacturer of electrical components and tools, with 2011 revenues of $5.4 billion. Founded in 1833, Cooper’s sustained success is attributable to a constant focus on innovation and evolving business practices, while maintaining the highest ethical standards and meeting customer needs.
